Electronically Filed
                                                        Supreme Court
                                                        SCPR-17-0000412
                                                        06-JUN-2017
                                                        12:23 PM
                            SCPR-17-0000412

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              IN RE EDWIN M. OYARZO, III, Petitioner.


                          ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of Petitioner Edwin M. Oyarzo III’s
petition to resign and surrender his license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof, we conclude
Petitioner Oyarzo has fully complied with the requirements of
RSCH Rule 1.10.     Therefore,
           IT IS HEREBY ORDERED that the petition is granted.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Edwin M. Oyarzo III, attorney number 5351,
from the roll of attorneys of the State of Hawai#i, effective
with the filing of this order.
           DATED:    Honolulu, Hawai#i, June 6, 2017.
                                      /s/ Mark E. Recktenwald
                                      /s/ Paula A. Nakayama
                                      /s/ Sabrina S. McKenna
                                      /s/ Richard W. Pollack
                                      /s/ Michael D. Wilson